 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW MULLER, et al.,                            No. 2:19-cv-1047 DB P
12                       Plaintiffs,
13            v.                                         ORDER
14    MASHBURN,
15                       Defendant.
16

17          Plaintiff is a county inmate named as a plaintiff in an action filed pursuant to 42 U.S.C. §

18   1983. Plaintiff has filed a motion requesting to strike the complaint. (ECF No. 4.) On June 7,

19   2019, a complaint was filed in this court purportedly brought by plaintiffs Matthew Muller and

20   Jerry Wayne Baker. (ECF No. 1.) The complaint alleged that the defendant jail official violated

21   the plaintiffs’ rights under the Eighth Amendment. By order dated June 14, 2019, the court

22   determined that because both plaintiffs are incarcerated they should each proceed separately with

23   their own claims. (ECF No. 3.) The court severed the claims, dismissed the complaint, and

24   directed each party to file an amended complaint in their own action.

25          Muller has now filed a motion to strike the complaint. (ECF No. 4.) In his motion he

26   states he did not file the complaint and did not consent to its filing. Because it appears that

27   plaintiff never intended to bring an action and does not wish to proceed, the court will construe

28   plaintiff’s motion to strike as a motion for voluntary dismissal pursuant to Federal Rule of Civil
                                                        1
 1   Procedure 41(a)(1)(A)(i). That Rule provides that “the plaintiff may dismiss an action without a

 2   court order by filing . . . a notice of dismissal before the opposing party serves either an answer or

 3   a motion for summary judgment.” Here, the defendant has not been served, and thus has not filed

 4   an answer or a motion for summary judgment. Plaintiff may dismiss this action without a court

 5   order.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. The court construes plaintiff’s motion to strike (ECF No. 4) as a motion to voluntarily

 8                  dismiss this action pursuant to Federal Rule of Civil Procedure 41(a);

 9             2. The motion is granted;

10             3. This action is dismissed without prejudice.

11   Dated: July 11, 2019

12

13

14

15

16

17

18

19

20
21
     DLB:12
22   DLB:1/Orders/Prisoner/Civil.Rights/mull1047.dism

23

24

25

26
27

28
                                                          2
